Citation Nr: 0930785	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-17 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of post-operative discogenic 
degenerative disc disease of the lumbar spine at LS-S1 prior 
to January 24, 2009.

2.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of post-operative discogenic 
degenerative disc disease of the lumbar spine at LS-S1 from 
January 24, 2009.

3.  Entitlement to an initial rating in excess of 20 percent 
for left lower extremity sciatica.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2000 to March 2004. 

This appeal originally came to the Board of Veterans' Appeals 
(Board) from a rating decision dated in May 2004 by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Winston-Salem, North Carolina.  The Veteran relocated and 
jurisdiction of her claims folder was transferred to the RO 
in St. Petersburg, Florida, which forwarded the appeal to the 
Board. 

This case previously reached the Board in December 2008.  At 
that time, the current higher initial rating claim for  and 
status post-operative discogenic degenerative disc disease 
with associated claims, which are currently at issue, was 
remanded for further development.  However, in the same 
decision, the Board confirmed the RO's prior denial of 
service connection for entitlement to an initial compensable 
rating for residuals of left iliac crest donor site, 
entitlement to an initial compensable rating for a scar of 
the lumbar spine, and entitlement to an initial compensable 
disability rating for a scar of the left hip.  The Veteran 
has not since appealed or challenged these decisions.  
Therefore, only higher ratings for residuals of post-
operative discogenic degenerative disc disease and the 
associated issue of left lower extremity sciatica remain for 
appellate review.

While this matter was on remand status, the RO in a June 2009 
rating decision granted a staged increase for the lumbar 
spine disorder to 20 percent effective January 24, 2009 and 
also granted separate service connection for left lower 
extremity sciatica as part and parcel of the lumbar spine 
claim and assigned a rating of 20.  The Board has 
recharacterized the issues on the title page to reflect the 
RO's grant of higher ratings.


FINDINGS OF FACT

1.  For the period prior to January 24, 2009, the Veteran's 
service-connected residuals of post-operative discogenic 
degenerative disc disease of the lumbar spine did not show 
evidence of forward flexion of the thoracolumbar spine to 60 
degrees or less, nor is the combined range of motion of the 
thoracolumbar spine limited to less than 120 degrees, nor is 
there evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  There is 
no evidence of favorable or unfavorable ankylosis of the 
thoracolumbar spine.  There is also no objective evidence of 
incapacitating episodes within the last twelve months for 
this period.

2.  From January 24, 2009, the Veteran's intervertebral disc 
syndrome and status post-operative discogenic degenerative 
disc disease shows kyphosis.  However, there is no evidence 
of favorable or unfavorable ankylosis of the thoracolumbar 
spine.  There is also no objective evidence of incapacitating 
episodes having total duration of at least 4 weeks but less 
than 6 weeks during the past twelve months for this period.  

3.  The Veteran's left lower extremity sciatica is 
appropriately rated as "moderate" given the Veteran's pain, 
slight sensory loss, and numbness.  There is no evidence of 
severe sensory loss or foot drop, paralysis, constant 
weakness, or muscle atrophy.


CONCLUSIONS OF LAW

1.  Prior to January 24, 2009, the criteria are not met for a 
disability rating in excess of 10 percent for residuals of 
post-operative discogenic degenerative disc disease of the 
lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5241, 5243 
(2008).

2.  After January 24, 2009, the criteria are not met for a 
disability rating in excess of 20 percent, for the Veteran's 
residuals of post-operative discogenic degenerative disc 
disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2008).

3.  The criteria are not met for a disability rating in 
excess of 20 percent, for the Veteran's sciatica of the 
left lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.21, 4.25, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in October 2003 and 
March 2009.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing her about the information and evidence not of 
record that was necessary to substantiate her initial service 
connection and subsequent downstream rating issues; (2) 
informing her about the information and evidence the VA would 
seek to provide; and (3) informing her about the information 
and evidence that she was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2009 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the Veteran with all general VCAA notice 
prior to the May 2004 determination on appeal.  But in 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) clarified that in these situations VA does not have 
to vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the Veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
her claims, such that she is still provided proper due 
process.  In other words, she must be given an opportunity to 
participate effectively in the processing of her claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA notice in March 2009, the RO readjudicated the Veteran's 
claim in a June 2009 SSOC and June 2009 rating decision.  
Thus, after providing the required notice, the RO 
reconsidered the claim - including to address any additional 
evidence received in response to the notice.  By providing 
reconsideration of the claim, the timing defect in the notice 
was rectified.  Prickett, 20 Vet. App. at 376.  In addition, 
the Veteran has never alleged that any timing error prevented 
her from meaningfully participating in the adjudication of 
her claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki 
v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

However, with regard to content, it is noted that the claim 
at issue stems from an initial rating assignment.  In this 
situation, the Court has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the Veteran is entitled to pre-
decisional notice concerning all elements of her claims, 
including these downstream disability rating and effective 
date elements.  And if she did not receive this notice, for 
whatever reason, it is the VA's obligation to explain why 
this is not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and SOCs described 
within 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  

Appling the above analysis to the present case, the Veteran 
does not contend, nor does the evidence show, any 
notification deficiencies with respect to content that have 
resulted in prejudice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.).  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, and two VA medical examinations.  The Veteran has 
submitted personal statements, and some additional VA medical 
evidence, but she has not authorized the release of any 
private medical records.  Neither the Veteran nor her 
representative has stated that any additional evidence 
remains outstanding.  As there is no indication or allegation 
that additional relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to substantial compliance with 
its December 2008 remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  At that time, the Board remanded 
the Veteran's claim to provide the Veteran corrective VCAA 
notice, a VA examination, and a readjudication of her claim.  
Specifically, the RO provided the Veteran corrective VCAA 
notice in March 2009, two examinations in January and May 
2009, then proceeded to readjudicate her claim in June 2009.  
Therefore, the Board's remand directives have been complied 
with.

Governing Laws for an Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for her residuals of post-operative 
discogenic degenerative disc disease, the Board is required 
to evaluate all the evidence of record reflecting the period 
of time between the effective date of the initial grant of 
service connection (March 22, 2004) until the present.  This 
could result in "staged ratings" based upon the facts found 
during the period in question.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective 
date of her award when her disabilities have been more severe 
than at others.  Id. at 126.  In this case, the RO has 
already staged the rating at 10 percent beginning in March 
22, 2004, and then raised the rating to 20 percent as of 
January 24, 2009.  Thus, the Board must consider whether the 
Veteran is entitled to a higher rating for both periods of 
time.  In this regard, the Board will consider whether to 
grant an increase for the particular time segments already 
established by the RO.      

The criteria for spinal disorders were amended in September 
2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  In this case, the Veteran's claim for 
service connection was received in October 2003, and service 
connection was awarded with an effective date of March 22, 
2004, the day after her discharge from servicc.  The grant of 
service connection was subsequent to the final amendments.  
Thus, only the most current version of the rating criteria 
(i.e., the September 2003 amendments) is applicable.   

As of September 26, 2003, the amendments stipulate that the 
Veteran's IVDS (preoperatively or postoperatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 20 percent rating requires evidence of 
incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the 
past 12 months.  

A 40 percent rating requires evidence of 
incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the 
past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

As of September 26, 2003, intervertebral disc syndrome can 
also be rated under the General Rating Formula for Diseases 
and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward 
flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine.  

A 40 percent rating requires evidence forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent rating requires evidence of 
unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  The provisions of 38 C.F.R. 
§ 4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  
38 C.F.R. § 4.59.

Analysis - Entitlement to a Higher Initial Rating Beyond 10 
Percent for the Veteran's Spinal Disorder Prior to January 
24, 2009

Historically, the Veteran had a history of back pain and 
limitations due to her back pain in service.  She was 
provided with a lumbar decompression surgery in January 2003.  
The Veteran applied for service connection for her lower back 
disorder in October 2003.  In a May 2004 rating decision, the 
Veteran was granted service connection for post operative 
discogenic degenerative disc disease (DDD), with an effective 
date of March 22, 2004 under Diagnostic Code 5241 (spinal 
fusion).  See 38 C.F.R. § 4.71a.  In a June, 2009 rating 
decision, the Veteran was granted a rating of 20 percent, 
under Dagnostic Code 5243 for intervertebral disc syndrome.  
Id.  The RO has rated the low back disability under distinct 
Diagnostic Codes, under Diagnostic Code 4241 until January 
24, 2009, when the RO began rating the Veteran under 
Diagnostic Code 5243.  The Board concludes that, based on the 
Veteran's status post lumbar fusion surgery with diagnoses of 
discogenic DDD, chronic lower back pain, and intervertebral 
disc syndrome (see VA medical examination of May 2009, pg 6), 
Diagnostic Code 5243 for intervertebral disc syndrome is most 
appropriate to apply in this case.  See 38 C.F.R. § 4.71a; 
see also Butts v. Brown, 5 Vet. App. 532, 540 (1993).

Upon a complete review of the evidence of record, the Board 
finds no basis to award a disability rating greater than 10 
percent for the Veteran's intervertebral disc syndrome of the 
lumbar spine under the most recent version of the rating 
criteria for the period of March 22, 2004 to January 24, 
2009.  38 C.F.R. § 4.7.  

With regard to incapacitating episodes due to the Veteran's 
intervertebral disc syndrome, there is no objective evidence 
of incapacitating episodes for this period.  The Veteran has 
not asserted incapacitating episodes lasting at least one 
week, nor do any of the Veteran's VA medical treatment 
records, or her medical examination of November 2003 contain 
evidence of incapacitating episodes lasting at least one 
week.  Most importantly, there is no evidence in the 
Veteran's treatment records that any physician prescribed bed 
rest at any time for her intervertebral disc syndrome.  
Therefore, the Veteran does not have any basis for an 
increased rating based on incapacitating episodes.  

As to orthopedic manifestations for the period of March 22, 
2004 to January 24, 2009, the evidence of record does not 
demonstrate a rating higher than 10 percent in that there is 
no evidence of forward flexion of the thoracolumbar spine to 
60 degrees or less, nor is the combined range of motion of 
the thoracolumbar spine limited to less than 120 degrees, nor 
is there evidence of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  There 
is also no evidence of favorable or unfavorable ankylosis of 
the thoracolumbar spine for this time period.  

As to functional loss, the Board notes that the Veteran has 
complained of back pain throughout the record.  She reported 
difficulty standing and running in November 2003.  See Camp 
Lejune examination.  In this regard, the medical examiner 
indicated that her pain had significantly passed.  The 
Veteran has used a lumbar support brace.  See VA medical 
treatment records from May and August 2005.  She has 
indicated that she could not bend over. See VA medical 
treatment record dated August 2005.  She had a limited range 
of motion.  See treatment record dated in March 2006.  The 
Veteran has indicated that her back pain keeps her "from 
walking, standing, and sitting for short periods of time."  
See the Veteran's notice of disagreement dated July 2004.  
All of the above evidence of functional loss simply does not 
show a pain, or otherwise, induced limitation of forward 
flexion of the thoracolumbar spine to 60 degrees or less, nor 
is the combined range of motion of the thoracolumbar spine 
limited to less than 120 degrees, nor is there evidence of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  There is also no 
evidence of favorable or unfavorable ankylosis of the 
thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 206.

Analysis - Entitlement to a Rating in Excess of 20 Percent 
for the Veteran's Spinal Disorder After to January 24, 2009

Upon a complete review of the evidence of record, the Board 
finds no basis to award a disability rating greater than 20 
percent for the Veteran's intervertebral disc syndrome of the 
lumbar spine under the most recent version of the rating 
criteria for the period after January 24, 2009.  38 C.F.R. 
§ 4.7.  

With regard to incapacitating episodes due to the Veteran's 
intervertebral disc syndrome, there is no objective evidence 
of incapacitating episodes for this period.  The Veteran has 
not asserted incapacitating episodes lasting at least one 
week, nor does any of the Veteran's VA medical treatment 
records, or her VA medical examinations, contain evidence of 
incapacitating episodes lasting at least one week.  In fact, 
during the Veteran's May 2009 VA medical examination, when 
asked to identify incapacitating episodes the Veteran 
indicated that she had experienced up to 15 incapacitating 
episodes in the last twelve months, but that these episodes 
had lasted about a day.  See examination note, pg. 4.  Most 
importantly, there is no evidence in the Veteran's treatment 
records that any physician prescribed bed rest at any time 
for her IVDS.  Therefore, the Veteran does not have any basis 
for an increased rating based on incapacitating episodes.  

As to orthopedic manifestations for the period after January 
24, 2009, the Veteran was provided with two VA medical 
examinations, in January and May 2009.  The January 2009 
examination did reveal kyphosis, making a 20 percent rating 
appropriate.  However, neither of these examinations showed 
any evidence of favorable or unfavorable ankylosis of the 
thoracolumbar spine.  

As to functional loss, the Board acknowledges that, at the 
January 2009 VA medical examination, the Veteran reported 
that her back pain generally caused her to experience 
fatigue, decreased motion, stiffness, weakness, spasms, and 
pain, and that prolonged sitting or bending could cause 
flare-ups.  However, the examiner concluded that there was no 
objective evidence of additional limitations following 
repetitive motion.  At the May 2009 VA medical examination, 
there was a noted history of fatigue, decreased motion, 
stiffness, spasms, pain, and decreased mobility.  All of the 
above evidence of functional loss simply does not show a 
pain, or of favorable or unfavorable ankylosis of the 
thoracolumbar spine. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206.

Analysis - Entitlement to a Higher Initial Rating Beyond 20 
Percent for Sciatica of the Lower Extremity

As for the associated lower extremity neurological 
manifestations of her IVDS, the Veteran has been awarded a 
20 percent rating for her left leg for this additional 
disability with an effective date of May 11, 2009 (the date 
that a VA medical examination revealed this secondary 
disability).  In making this determination, the RO utilized 
Diagnostic Code 8520.  Given the symptoms of the Veteran and 
the connection of her sciatica to her intervertebral disc 
syndrome, the Board concludes that Diagnostic Code 8520 is 
appropriate.  38 C.F.R. § 4.124a; see also Butts, 5 Vet. 
App. at 540.  

Under Diagnostic Code 8520:  mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a 40 percent rating; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent rating.  With complete paralysis of the 
sciatic nerve, which warrants an 80 percent rating, the foot 
dangles and drops, there is no active movement possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  When 
the involvement is only sensory, the rating should be for the 
mild or, at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  The maximum rating to 
be assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate 
incomplete paralysis, or with sciatic nerve involvement, for 
moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

It should also be noted that use of terminology such as 
"moderate," and "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

In this case, the above medical evidence shows the Veteran's 
disability is moderate in its severity.  The Board reaches 
this conclusion based the history of the Veteran's consistent 
complaints of pain in her left leg.  Furthermore, the VA 
medical examination of May 2009, noted that her sciatica has 
had moderate effects on her chores, shopping, exercise, 
sports and recreation.  Additionally, a VA medical treatment 
record dated in May, 2005, noted that the Veteran has 
reported experiencing her left leg buckling one time, but 
this is the only such incident.  The Veteran has also 
experienced some slight sensory loss in her left leg along 
with some numbness.  See VA medical examination of May 2009.  
Therefore, the Board concludes that the evidence supports a 
rating under the 20 percent criteria for moderate incomplete 
paralysis of the sciatic nerve under Diagnostic Code 8250.  
See 38 C.F.R. § 4.7.

However, the criteria for a higher 40 percent rating under 
Diagnostic Code 8250 have not been met.  See 38 C.F.R. § 4.7.  
The Veteran is still capable of managing her work as a dental 
hygienist.  See VA medical examinations of January and May 
2009.  There is no evidence of severe sensory loss in her 
left lower extremity.  Although consistently present, her 
left lower extremity sciatica is not characterized by foot 
drop, paralysis, constant weakness, bowel or bladder 
impairment requiring absorbent material, or muscle atrophy.  
Consequently, her radicular pain and some loss of strength in 
her left lower extremities are, at most, moderate in degree, 
warranting only the separate 20 percent rating.  38 C.F.R. 
§ 4.7.  

In summary, the Board finds that the evidence does not 
support a rating in excess of 20 percent for the left lower 
extremity sciatica.  38 C.F.R. § 4.3.  

The Board adds that it does not find that the Veteran's 
service-connected low back disability and secondary left 
lower extremity sciatica on appeal should be increased for 
any other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Consideration

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest the Veteran is not adequately compensated by the 
regular Rating Schedule.  See also Thun v. Peake, 22 Vet. 
App. 111, 115-116 (2008); VAOPGCPREC 6-96.  In this case, 
there is no evidence of any recent hospitalization associated 
with the disabilities in question, outside of the initial 
hospitalization for her lumbar surgery.  Indeed, to the 
contrary, the Veteran's evaluation and treatment has been 
primarily on an outpatient basis, not as an inpatient.  In 
addition, although the Board acknowledges that her lower back 
and left lower extremity sciatica disabilities somewhat limit 
her ability to work as a dental hygienist, she still is able 
to maintain her employment.  See VA medical examination of 
May 2009.  Furthermore, although she has indicated that she 
missed three weeks of work in the last twelve months due to 
her back pain, she has not presented any records from her 
employment to corroborate her claim.  See VA medical 
examination May 2009.  The Board finds no objective evidence 
in the record that her service-connected disabilities 
markedly interfere with her ability to work, meaning above 
and beyond that contemplated by her separate schedular 
ratings of 20, and 20 percent.  See, too, 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  The standard for extra-
schedular consideration is quite high.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 287 (2000); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995) and VAOPGCPREC 6-96.   


ORDER

For the period prior to January 24, 2009, an initial rating 
in excess of 10 percent for residuals of status post-
operative discogenic degenerative disc disease is denied.

From January 24, 2009, a rating in excess of 20 percent for 
residuals of status post-operative discogenic degenerative 
disc disease is denied.

An initial rating in excess of 20 percent for left lower 
extremity sciatica is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


